DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
The following claim interpretation for claims 16-19 will be relied upon herein, given the guidelines outlined in MPEP § 2111.04, whereas:
Claim 16 is a method claim that recites, inter alia, “controlling at least one valve of the economizer such that the chiller system is operated in one of a first mode, a second mode, and a third mode”.
Claim 17, which depends on claim 16, recites “further comprising reducing the ambient air temperature to about a wet bulb temperature when the chiller system is operating in one of the second mode and the third mode”.
Claim 18, which depends on claim 17, recites “wherein reducing the ambient air temperature to about a wet bulb temperature includes selectively operating a plurality of spray nozzles”.
Claim 19, which depends on claim 18, recites “wherein selectively operating the plurality of spray nozzles includes generating a mist downstream from a heat exchanger coil of the economizer relative to a flow of ambient air there through”.
According to the aforementioned section of the MPEP, the “broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. The MPEP outlines that if a method claim requires a particular step if a condition happens, but said method claim can be practiced without said condition happening, then the step would not be required by the broadest reasonable interpretation of the claim. In the instant case, claim 16 explicitly recites that “the chiller system is operated in one of a first mode, a second mode, and a third mode”. In other words, the method only requires operating one of the three modes in order to cause infringement thereupon. Contrastingly, if the claimed invention instead recited “the chiller is operated in a first mode, a second mode, and a third mode”, then the claimed invention would require all three modes of operation to occur for infringement. Thus, one of ordinary skill in the art would recognize that the “wherein” statements of claim 16 represent claim language that suggests or makes optional, but does not require all the steps to be performed.
In light of the above, one would recognize that the subject matter of claims 17-19 is also optional, since claims 17-19 would only be infringed when/if either one of the second mode and third mode of claim 16 is operated by a particular device. For examination purposes, claims 16-19 will be construed as only requiring one of the three modes, wherein claims 17-19 would not be required for infringement in the case where the first mode is being operated in claim 16.

Claim Objections
Claim 19 is objected to because of the following informalities: the claim recites the phrase “there through”, whereas it should recite --therethrough--, for grammatical purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10, 14-15, and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As per claim 10, which depends on claim 1, recites “at least one of said at least one first heat exchanger coil and said at least one second heat exchanger coil”, without proper antecedent basis. It should be noted that claim 2 provides proper antecedence for “at least one first heat exchanger coil” and “at least one second heat exchanger coil”. Thus, for examination purposes, claim 10 will be construed as depending on claim 2, instead.
	As per claims 14 and 15, which both depend on claim 12, recite “wherein the plurality of economizer modules […]”, without proper antecedent basis. It should be noted that claim 13 provides proper antecedence for “a plurality of economizer modules”. Thus, for examination purposes, claims 14 and 15 will be construed as depending on claim 13, instead.
As per claims 17 and 18, the claims recite “reducing the ambient air temperature to about a wet bulb temperature”. However, the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a 
Claim 19 is rejected by virtue of its dependency.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-14 and 16-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Costakis et al. (US 20170268792 A1), herein Costakis.
	As per claim 1, Costakis discloses a hydronic economizer module (comprised by 114a, 114b, 104a, 104b and related components) configured for use in a chiller system (100) having a comprised by 116a, 116b and related components) comprising: a housing (outer housing structure of 100) having at least a first air inlet (evidenced by the horizontal “air flow” arrows, as shown in at least figure 1A); a heat exchanger assembly (104a and 104b) located within said housing (as shown in at least figure 1A), including at least one heat exchanger coil (either coil of 104a and 104b); a fan assembly (132a and 132b) including at least one fan (either fan of 132a and 132b) generally aligned with said at least one heat exchanger coil (132a aligns with 104a, and 132b aligns with 104b, as shown in figure 1A; see also cooler 1600 in figure 16E, wherein each fan pair is aligned with a heat exchanger coil section); and at least one valve (155) movable between a plurality of positions (an open position and a closed position; see at least paragraphs 92 and 96) to control a flow of fluid into said heat exchanger assembly (via lines 114a and 114b), wherein when said at least one valve (155) is in a first position (an open position) the economizer module is arranged in parallel (by allowing at least some refrigerant flow directly towards 103) with a component of the vapor compression cycle (evaporator 103) and when said at least one valve (155) is in a second position (a closed position) the economizer module is arranged in series (by forcing all of the working fluid to flow through 114a and 114b) with said component of the vapor compression cycle (evident from at least figures 1A-1B and paragraphs 92 and 96).
As per claim 2, Costakis discloses wherein said at least one heat exchanger assembly (104a and 104b) includes at least one first heat exchanger coil (104a, per se) and at least one second heat exchanger coil (104b, per se).
As per claim 3, Costakis discloses wherein said at least one first heat exchanger coil (104a) is mounted to a longitudinal sidewall (left sidewall) of said housing and said at least one second 104b) is mounted to a second longitudinal sidewall (right sidewall) of said housing (evident from at least figure 1A and the description in paragraph 86).
	As per claim 5, Costakis discloses wherein said fan assembly (132a and 132b) is arranged in a draw-through configuration (evident from the outwardly, vertical airflow arrows shown above 132a and 132b in figure 1A).
As per claim 6, Costakis discloses wherein said fan assembly (132a and 132b) is mounted to a top surface of the housing (as evidenced by at least figures 1A and 16E).
	As per claim 7, Costakis discloses wherein said fan assembly (132a and 132b) includes a first fan (132a) generally aligned (towards the left side of the housing in figure 1A) with said at least one first heat exchanger coil (104a) and a second fan (132b) generally aligned (towards the right side of the housing in figure 1A) with said at least one second heat exchanger coil (104b).
As per claim 9, Costakis discloses wherein said at least one fan is a variable speed fan (as evidenced by the third sentence of paragraph 86).
As per claim 10, Costakis discloses wherein at least one of said at least one first heat exchanger coil (104a) and said at least one second heat exchanger coil (104b) includes a V-shaped configuration (evident from the diagonal arrangement of the heat exchanger coils of 1600 shown in figure 16E).
	As per claim 11, Costakis discloses the system further comprising a plurality of spray nozzles (nozzles that are associated with 112, 133a, 133b and related components in figure 1A) operable to lower a wet bulb temperature of said economizer module (as described in at least paragraphs 98 and 156).
As per claim 12, Costakis discloses wherein said plurality of spray nozzles is positioned generally upstream (see ends of 112 which are adjacent 102a and 102) from said heat exchanger 104a and 104b) relative to a flow of air through the economizer module (as evidenced by the “air flow” arrows shown in figure 1A).
As per claim 13, Costakis discloses an economizer (100, 1000, 1010, 1600 and related components) configured for use in a chiller system (see at least figures 1A, 1B, 11, and 16A) having a vapor compression cycle (comprised by 116a, 116b and related components) comprising: a plurality of economizer modules (100, also represented by 1600 in at least figure 16A), each economizer module including: a housing (see at least figures 1A, 11 and 16A-16E) having at least a first air inlet (see either one of the horizontal “air flow” arrows in figure 1A); a heat exchanger assembly (104a and 104b) located within said housing (evident from at least figure 1), including at least one heat exchanger coil (either one of 104a or 104b); a fan assembly (132a and 132b) including at least one fan (either one of 132a or 132b) generally aligned (at either a left side or right side, respectively) with said at least one heat exchanger coil (104a or 104b); and at least one valve (155) movable between a plurality of positions (an open position and a closed position) to control a flow of fluid into said heat exchanger assembly (see at least figure 1B and paragraphs 92 and 96), wherein when said at least one valve (155) is in a first position (open position) the economizer module (100) is arranged in parallel (by allowing at least some refrigerant flow directly towards 103) with a component of the vapor compression cycle (evaporator 103) and when said at least one valve (155) is in a second position (closed position) the economizer module (100) is arranged in series (by forcing all of the working fluid to flow through 114a and 114b) with said component of the vapor compression cycle (103; see at least figure 1B and paragraphs 92 and 96).
As per claim 14, Costakis discloses wherein the plurality of economizer modules (represented by 1600) are substantially identical (as shown in at least figure 16A).
see at least figures 1A-1B), comprising: sensing an ambient air temperature (see first sentence of paragraph 108); and controlling at least one valve (155) of the economizer such that the chiller system is operated in one of a first mode (full mechanical cooling mode), wherein in the first mode (see paragraphs 92 and 96), a fluid (flowing through 136) is cooled via a heat exchange relationship with an evaporator (103, as shown in figure 1B).
	As per claims 17-19, the conditional limitations recited therein are not required by a broadest reasonable interpretation, per MPEP § 2111.04, as described hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Costakis (US 20170268792 A1) in view of Keisling (US 20140338391 A1).
As per claim 4, Costakis may not explicitly disclose wherein said fan assembly is arranged in a blow-through configuration.
On the other hand, Keisling, directed to a chiller assembly, discloses a fan assembly arranged in a blow-through configuration (see paragraphs 8 and 50). 

In the instant case, and as per (1), Keisling explicitly teaches that conventional chiller equipment is arranged in either 100% draw-through or 100% blow-through air exchange within the environment (i.e. full air pass-through cycles), wherein the air flow rates can be varied (see paragraph 8). Namely, Keisling teaches that the apparatus can be housed in a typical draw-through or blow-through air handling unit style and fan configurations (see paragraph 50). As per (2), one of ordinary skill in the art would recognize the explicit teachings of Keisling with regards to the finite number of potential solutions for the arrangement of the air handling unit, wherein the air handler can only be one of: (A) a draw-through system, or (B) a blow-through system. As per (3), one of ordinary skill in the art would recognize that the prior art teachings are combinable since Costakis and Keisling are within the same field of endeavor as the claimed invention, as well as within the same field of endeavor as each other (i.e. chiller/cooling tower systems). In other words, one of ordinary skill in the art would be able to modify the prior art without yielding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Costakis and to have modified them with the teachings of Keisling, by having said fan assembly arranged in a blow-through configuration, as a matter of trying a finite number of predictable solutions, further in order to optimize the system based on an installation location, as similarly suggested by the prior art, without yielding unpredictable results.

	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Costakis (US 20170268792 A1) in view of Kopko (US 20170227263 A1).
	As per claim 8, Costakis may not explicitly disclose wherein said at least one fan is a fixed speed fan.
	On the other hand, Kopko, directed to a chiller system, discloses at least one fan being a fixed speed fan (see at least the last sentence of paragraph 12).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there 
In the instant case, and as per (1), Kopko teaches that a number of fixed-speed fans can be used to perform free-cooling (see paragraph 12). Likewise, Kopko also teaches that variable speed fans can be used for a modified mechanical/free cooling system, if desired (see paragraph 18). As per (2), one of ordinary skill in the art would recognize the teachings of Kopko imply a finite number of potential solutions for the speed of the fans of the air handling unit, wherein the fans can only be one of: (A) variable speed fans, or (B) fixed-speed fans. As per (3), one of ordinary skill in the art would recognize that the prior art teachings are combinable since Costakis and Kopko are within the same field of endeavor as the claimed invention, as well as within the same field of endeavor as each other (i.e. chiller/cooling tower systems). In other words, one of ordinary skill in the art would be able to modify the prior art without yielding unpredictable results. As per (4), one of ordinary skill in the art would recognize that either one of the finite number of solutions can be pursued as a matter of design choice or suitability for a desired efficiency of the system, without rendering the prior art inoperable for its intended purpose, and without changing the principles of operation of the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Costakis and to have modified them with the teachings of Kopko, by having said at least one fan be a fixed speed fan, as a matter of trying a finite number of predictable solutions, further in order to optimize the system based on .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Costakis (US 20170268792 A1) in view of Nikaido et al. (US 20160305702 A1), herein Nikaido.
As per claim 15, Costakis may not explicitly disclose wherein said plurality of economizer modules are arranged in series.
On the other hand, Nikaido, directed to a chiller system, discloses a plurality of economizer modules (13A-13D) arranged in series (see at least figure 2).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
As per (1), it should be noted that Nikaido teaches placing multiple economizer modules in series to form units (see paragraph 4). Nikaido also teaches that the series arrangement allows for the number of economizer modules to be increased or decreased, as desired (see paragraph 43). Lastly, it should be noted that Nikaido teaches arranging multiple in-series economizer modules, in parallel with other in-series economizer modules, and providing a control system that varies the flow of working fluid therethrough depending on a thermal load of the system (see at least paragraphs 47 and 48). As per (2), one of ordinary skill in the art would recognize that since the prior art of Nikaido has successfully implemented its own teachings with regards to the series arrangement of the economizer modules, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Costakis. Said reasonable expectation of success is apparent from the fact that both Costakis and Nikaido are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. chiller systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Costakis may be significantly improved by incorporating the prior art teachings of Nikaido, since the teachings of Nikaido serve to complement the teachings of Costakis by virtue of suggesting a modifiable series arrangement of economizer modules which allows the addition or reduction of units based on a system capacity, while providing dynamic thermal load controls.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Costakis and to have modified them with the teachings of Nikaido, by having said plurality of economizer modules arranged in series, in order to allow one to increase or decrease the number of economizer modules based on a desired system capacity, as similarly suggested by Nikaido, without yielding unpredictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.